DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one duct connecting at least one of the hot external interface and at least one of the hot internal interface being arranged in the lateral space must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9, 29 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (USP 4452229) in further view of Owens et al. (US PG Pub. 20150204618), hereinafter referred to as Powers and Owens.

[AltContent: textbox (Transverse Lateral Walls)][AltContent: textbox (Lateral Space)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Transverse Lateral Walls)] 
    PNG
    media_image1.png
    269
    446
    media_image1.png
    Greyscale



Powers Figure 2








[AltContent: arrow][AltContent: arrow][AltContent: textbox (Longitudinal Lateral Walls)]
[AltContent: textbox (Lateral Space)][AltContent: arrow]
    PNG
    media_image2.png
    312
    591
    media_image2.png
    Greyscale



Powers Figure 3
Regarding Claim 1, Powers discloses a device for storage of heat/cold by transfer from a fluid, known as a charge fluid, for subsequent reuse by transfer to a fluid, known as a discharge fluid (see title), the device comprising: 
- an external container (shown in figures 2-3 containing the thermal mass (11)) forming walls of the device (shown in figures 2-3); wherein 
the external container is a freight container which can be mounted on, and transported by, a semitrailer (shown in annotated figure 2, wherein the external container that houses the thermal mass (11) is capable of being a freight container or rather a container that is capable of being mounted on and transported by a semitrailer, see intended use analysis below), the freight container (see above annotation) having a lower wall (13), an upper wall opposite the lower wall (shown in figure 2), two transverse lateral walls opposite each other (see annotated figure 2 above) and two longitudinal lateral walls opposite each other (see annotated figure 3 above);
- a storage module (11) arranged inside the external container (shown in figure 2) and supported by the lower wall of the external container (shown in figure 2), the storage module comprising an internal container forming walls (shown in figure 2) of the storage module, 
and a storage assembly (shown in figure 2, being the hollow cement blocks (12)) arranged inside the internal container designed for storage of the calories/frigories (see abstract); 
- a cold external interface (shown in figure 2, wherein the external interface is situated adjacent the building) arranged on one of the walls of the external container (shown in figure 2) and in communication with a cold internal interface (shown in figure 2, wherein the inlet (24) connects to the external interface) arranged on the storage module (shown in figure 2), the cold external and internal interfaces ensuring the passage of cold fluids between the cold external interface and the storage module (shown in figure 2, wherein the fluid passes through the inlet (24) into the thermal mass (11)); 
- a hot external interface (shown in figure 2, wherein the external interface is situated adjacent the building) arranged on one of the walls of the external container (shown in figure 2) and in communication with a hot internal interface arranged on the storage module (shown in figure 2, wherein the outlet (25) connects to the external interface), the hot external and internal interfaces ensuring the passage of hot fluids having a temperature greater than a temperature of the cold fluids, between the hot external interface and the storage module (shown in figure 2, wherein the fluid passes through the outlet (25) leaving the thermal mass and entering the building),
the hot and cold external interfaces being arranged on a single wall which is one of the transverse lateral walls of the external container (shown in annotated figure 2 above),
the cold (shown in figure 2, wherein the inlet (24) connects to the external interface) and hot (shown in figure 2, wherein the outlet (25) connects to the external interface) internal interfaces being arranged on two different walls among the walls of the storage module (shown in annotated figure 2), 
a lateral space (shown in annotated figure 2) being provided between a longitudinal lateral wall of the storage module and one of the longitudinal lateral walls of the external container (shown in figure 2, wherein the storage module is situated between the annotated “Longitudinal Lateral Walls”).
Although Powers discloses an external container having longitudinal and lateral walls, Powers fails to disclose the annotated longitudinal lateral walls being longer than the annotated transverse lateral walls.
Owens, also drawn to a thermal storage assembly, teaches longitudinal lateral walls of an external container that extend parallel to ducts (150) being longer than the two transverse lateral walls (shown in figure 1, see analysis below).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting the wall configuration of Powers that have longer transverse lateral walls than longitudinal lateral walls with longer longitudinal walls than transverse lateral walls; further the prior art to Owens teaches that it is known for a thermal storage system to have ducts (150) extending along the longer walls (longitudinal walls) than other walls of the container.  Therefore, since modifying the prior art to Powers with having a wall configuration that has longer annotated longitudinal lateral walls than annotated transverse lateral walls, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of Owens there will be reasonable expectations of success, it would have been obvious to have modified the invention of Powers by extending the annotated “Longitudinal Lateral Walls” as shown in annotated figure 2, thereby allowing for a desired footprint.
	
	Although Powers discloses ducts for transporting working fluid to and from a thermal storage device being located between transverse walls of the external container and the storage assembly and a lateral space, Powers fails to disclose a lateral space being provided between a longitudinal lateral wall of the storage module and one of the longitudinal lateral walls of the external container, and at least one duct connecting at least one of the hot or cold external interfaces and at least one of the hot or cold internal interface being arranged in the lateral space.
Owens, also drawn to a thermal storage assembly, teaches a lateral space being provided between a longitudinal lateral wall of the storage module and one of the longitudinal lateral walls of the external container (shown in figure 1, wherein the pipe segments are situated between the longitudinal extension of both the internal and external containers), wherein the longitudinal lateral walls being longer than the two transverse lateral walls (shown in figure 1, where the pipes are adjacent the longer walls of the external container), and at least one duct (150) connecting at least one of external interfaces and at least one of the internal interfaces being arranged in the lateral space (shown in figure 1).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting having a duct within an external container being situated above or along a side of an internal container adjacent a smaller wall of the external container with having a duct within an external container being situated along a side of an internal container adjacent a longer wall of the external container; further the prior art to Owens teaches having a duct (150) within an external container (shown in figure 1) being situated on a longitudinal side of an internal container (thermal disks) that is adjacent a longer wall of the external container.  Therefore, since modifying the prior art to Powers with having a duct within an external container being situated on a longitudinal side of an internal container and external container, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of Owens there will be reasonable expectations of success, it would have been obvious to have modified the invention of Powers by having a duct within an external container being situated on a longitudinal side of an internal container in order to reduce a height of the external container or utilize the upper space of the external container for storage.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “is a freight container which can be mounted on, and transported by, a semitrailer” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language, wherein the thermal storage device taught by Powers is capable of being mounted on, and transported by, a semitrailer.
Regarding Claim 3, Powers further discloses the cold and hot internal interfaces are spaced from the walls of the external container (shown in figure 2).
Regarding Claim 4, Powers further discloses the cold and hot internal interfaces are arranged on two different transverse lateral walls among the walls of the storage module (shown in annotated figure 2).
Regarding Claim 5, Powers further discloses the hot internal interface (25) is situated in the vicinity of and facing the wall which receives the hot external interface (shown in figure 2). 
Regarding Claim 6, Powers further discloses the at least one duct comprises at least one cold duct (shown in figure 2, being the portion of the conduit that connects to the inlet (at 24)), connecting the cold external interface to the cold internal interface (shown in figure 2), and the device further comprises at least one hot duct (shown in figure 2, being the portion of the conduit that connects to the outlet (at 25)) connecting the hot external interface to the hot internal interface (shown in figure 2), and the hot duct being arranged in an interior of the external container (shown in figure 2).
Regarding Claim 9, Powers further discloses the cold and hot internal interfaces are arranged on two opposite transverse lateral walls of the storage module (11, shown in figure 2), and the hot internal interface (at 25) is situated in a vicinity of and facing the hot external interface (shown in figure 2). 
Regarding Claim 19, Powers further discloses at least one insulating layer arranged between the storage assembly and the internal container (shown in annotated figure 2 below).
Regarding Claim 22, Powers further discloses the cold (shown in figure 2, wherein the inlet (24) connects to the external interface) and hot (shown in figure 2, wherein the outlet (25) connects to the external interface) internal interfaces are arranged on two different transverse lateral walls among the walls of the storage module (shown in annotated figure 2).
Regarding Claim 23, Powers further discloses the hot internal interface (shown in figure 2, wherein the outlet (25) connects to the external interface) is situated in the vicinity of and facing the wall which receives the hot external interface (shown in annotated figure 2).
Regarding Claim 24, Powers further discloses the hot internal interface (shown in figure 2, wherein the outlet (25) connects to the external interface) is situated in the vicinity of and facing the wall which receives the hot external interface (shown in annotated figure 2).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (USP 4452229) in further view of Owens et al. (US PG Pub. 20150204618) as applied in Claims 1, 3-6, 9, 29 and 21-24 are above and in further view of Rossetti et al. (USP 3689022) hereinafter referred to as Rossetti.
Regarding Claim 7, although Powers discloses the cold duct has a dimension, and the hot duct has a dimension, Powers fails to disclose the cold duct has a dimension, which is smaller than a dimension of the hot duct.
Rossetti, also drawn to a heat exchanger, teaches the cold duct (shown in figure 5 being the manifold upstream of the plate member (9)) has a dimension, which is smaller than a dimension of the hot (shown in figure 5 being the manifold downstream of the plate member (9)) duct (shown in figure 5, wherein the sizes of the manifolds are displayed). “Further, to avoid any pressure buildup within the plate member 9, the outlet pipes 18b are of a larger diametrical size than the inlet pipe 18a”, col. 6 ll. 19-21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Powers with the cold duct has a dimension, which is smaller than a dimension of the hot duct, as taught by Rossetti, the motivation being to reduce any unwanted pressure buildup within the heat exchanging container.         
Regarding Claim 18, a modified Powers further teaches a diameter (defined by Merriam Webster as “the length of a straight line through the center of an object or space”) of the cold duct is smaller than a diameter of the hot duct (see col. 6 ll. 19-21 of Rossetti).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Powers (USP 4452229) in further view of Owens et al. (US PG Pub. 20150204618) as applied in Claims 1, 3-6, 9, 29 and 21-24 are above and in further view of Clearman et al. (USP 4384569) hereinafter referred to as Clearman.
Regarding Claim 11, although Powers discloses a door, Powers fails to disclose the external container comprises a door for enabling access to a space within the external container, the door is being arranged on the transverse lateral wall opposite the transverse lateral wall which receives the cold and hot external interfaces.
Clearman, also drawn to a thermal storage device, teaches the external container (20) comprises a door (70) for enabling access to a space within the external container (shown in figure 2), the door is being arranged on the transverse lateral wall opposite the transverse lateral wall which receives the cold and hot external interfaces (26 and 26a, shown in figure 2).
	Powers does teach a door is utilized for access to the external container for maintenance or repair. 
	One of ordinary skill in the art would recognize that there is a need in the art to provide access to the components of the heat exchanger system in order to ensure that maintenance or repair can be conducted to increase the operational life of the system. Therefore, when there are a finite number of identified, predictable solutions, i.e. (the door being situated on a transverse lateral wall opposite the transverse lateral wall which receives the cold and hot external interfaces or the door being situated on a transverse lateral wall which receives the cold and hot external interfaces), a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. that access is granted to the external heat exchanger container, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Powers, by having a door being situated on a transverse lateral wall opposite the transverse lateral wall which receives the cold and hot external interfaces in order to allow access to the external heat exchanger container while simultaneously denying access to a space adjoining the external heat exchanger container (living space), since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (USP 4452229) in further view of Owens et al. (US PG Pub. 20150204618) as applied in Claims 1, 3-6, 9, 29 and 21-24 are above and in further view of Patrice et al. (Translation of French Document FR2928975A1) hereinafter referred to as Patrice.
Regarding Claim 12, Powers discloses at least one valve (dampers), the valve(s) being designed to permit or prevent the passage of the fluid(s) from/to the storage module (shown in figures 2 and 4). Powers fails to disclose a valve arranged between the cold external interface and the cold internal interface; and/or at least one valve arranged between the hot external interface and the hot internal interface.
Patrice, also drawn to a thermal storage device, teaches valves (shown in figure 3, regulating fluid flow to the enclosure (1)) arranged between the cold external interface and the cold internal interface (shown in figure 3, being between the interface at the external container and the interface at the interior container); and/or at least one valve arranged between the hot external interface and the hot internal interface (shown in figure 3, being between the interface at the external container and the interface at the interior container).
	One of ordinary skill in the art would recognize that there is a need in the art to provide a valve to regulate fluid flow to a thermal storage for the purpose of charging and discharging the thermal energy stored therein. Therefore, when there are a finite number of identified, predictable solutions, i.e. having the valves be inside of the external container or be outside of the exterior container, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. the valves are successful in regulating the fluid flow to the interior thermal store, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Powers, by having a valve arranged between the cold external interface and the cold internal interface; and/or at least one valve arranged between the hot external interface and the hot internal interface, the motivation being to shield the valves from the elements thereby extending their operational life and, as discussed above, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). 
Regarding Claim 13, Powers fails to teach at least one temperature sensor, the temperature being designed to measure a temperature of the charge and/or discharge fluid.
Patrice teaches at least one temperature sensor, the temperature being designed to measure a temperature of the charge and/or discharge fluid (“In the embodiment according to FIG. 3, the reserves are associated with a device (16) for regulating the minimum temperature of the storage fluid with a heat exchanger (17). They ensure that the temperature is maintained over time and only retain water that is hot enough for reserve storage (3). During short stops of the engine and the machine, the temperatures of the coolant drop in the engine, the radiator and in the pipes. This fluid is then no longer interesting to store. It must return to the engine directly via the two-passage path (8 - 16 -7) until it is detected as being hot enough to be operated then diverted to the exchanger (17) then to the reserve (3) to be stored”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Powers with at least one temperature sensor, the temperature being designed to measure a temperature of the charge and/or discharge fluid, as taught by Patrice, the motivation being to maintain a desirable temperature of the heat store and the distribute the stored thermal energy in accordance with the conditioning requirements of the end user.         
Regarding Claim 14, Powers fails to disclose the valves are controlled according to data measured by the temperature sensors.
Patrice teaches the valves are controlled according to data measured by the temperature sensors (see previous annotation in Claim 13, wherein the temperature is sensed and diverted either towards or away from the thermal storage based upon the temperature reading).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Powers with means for control of the valves according to data measured by the temperature sensors, as taught by Patrice, the motivation being to maintain a desirable temperature of the heat store and the distribute the stored thermal energy in accordance with the conditioning requirements of the end user.         

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (USP 4452229) in further view of Owens et al. (US PG Pub. 20150204618) as applied in Claims 1, 3-6, 9, 29 and 21-24 are above and in further view of Chopard et al. (US PG Pub. 20180291798) hereinafter referred to as Chopard.

[AltContent: textbox (Insulating Layer)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    498
    531
    media_image3.png
    Greyscale

Powers Figure 2
Regarding Claim 15, although Powers further discloses the storage module (11) comprises in insulation layer (shown in figure 2), Powers fails to explicitly disclose - a first insulating layer disposed between the internal container and the storage assembly; and - a second insulating layer disposed between the first insulating layer and the internal container, the second insulating layer being more flexible than the first insulating layer.
Chopard, also drawn to a thermal storage device, teaches - a first insulating layer (15, “paraffin”, ¶ [157]) disposed between the internal container (outside walls of the module (3)) and the storage assembly (7); and 
- a second insulating layer (23, “aerogel”, ¶ [166]) disposed between the first insulating layer (15) and the internal container (outside walls of the module (3)), the second insulating layer (“aerogel”) being more flexible than the first insulating layer (“paraffin”). It is old and well known that the Young’s Modulus for an aerogel is less than the Young’s Modulus for a paraffin (refer to the conclusion section for the required evidence and detailed explanation wherein references are cited but not relied upon regarding the instant rejection.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Powers with the aforementioned limitations, as taught by Chopard, the motivation being to provide rapid storage of thermal energy and extended retention of the stored thermal energy with a reduced weight and volume.         
Regarding Claim 16, Powers further discloses the storage module comprises: - at least one diffuser called cold diffuser (diffuser is shown in figure 2 adjacent the input pipe (24)), which is arranged between the cold internal interface (at 24) and the storage assembly (shown in figure 2), and which is designed for dispersion of fluid from the cold internal interface to the storage assembly (shown in figure 2), and/or convergence of fluid from the storage assembly to the cold internal interface (shown in figure 2); and/or - at least one diffuser called hot diffuser (diffuser is shown in figure 2 adjacent the output pipe (25)), which is arranged between the hot internal interface (at 25) and the storage assembly (shown in figure 2), and which is designed for dispersion of fluid from the hot internal interface to the storage assembly (shown in figure 2), and/or convergence of fluid from the storage assembly to said the hot internal interface (shown in figure 2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Powers (USP 4452229) in further view of Owens et al. (US PG Pub. 20150204618) as applied in Claims 1, 3-6, 9, 29 and 21-24 are above and in further view of Kaneda (Translation of Japanese Patent Document JPS5612956A) hereinafter referred to as Kaneda.
Regarding Claim 17, although Powers discloses an opening at a lateral wall, Powers fails to disclose the internal container comprises an opening is arranged in the upper wall of the internal container, and in that the external container comprises another opening is arranged in its an upper wall of the external container at the storage module, in order to permit access to the storage assembly.
Kaneda teaches an internal container (5) comprises an opening (4) arranged in its an upper wall of the internal container (shown in figure 2), and in that an external container (9) comprises an another opening is arranged in its an upper wall of the external container at the storage module, in order to permit access to the storage assembly (shown in figure 2, wherein the manhole (6) passes through an opening in the external container in order to allow access to the interior of the heat storage tank (5)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Powers with the internal container comprising an opening arranged in an upper wall of the internal container, and in that the external container comprises an another opening arranged in an upper wall of the external container at the storage module, in order to permit access to the storage assembly, as taught by Kaneda, the motivation being to provide maintenance to the thermal storage assembly or to repair or replace components of the thermal storage assembly in order to increase the operational life of the heat storage assembly.        
Alternately, one of ordinary skill in the art would recognize that there is a need in the art to provide access to the internal portion of a thermal storage assembly for the purpose of performing maintenance or repairs. Therefore, when there are a finite number of identified, predictable solutions, i.e. having an access door being situated on an upper wall or side wall, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. the door providing access to the interior thermal store, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Powers, by having a door for providing access to the internal portion of a thermal storage assembly, the motivation being performing maintenance or repairs thereby extending the operational life of the system and, as discussed above, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Powers (USP 4452229) in further view of Owens et al. (US PG Pub. 20150204618) as applied in Claims 1, 3-6, 9, 29 and 21-24 are above and in further view of Bailey (US PG Pub. 20090293862) hereinafter referred to as Bailey.
Regarding Claim 21, although Powers further discloses the storage module is arranged against the lower wall of the external container (shown in figure 2), Powers fails to disclose the storage module is against the other of the longitudinal lateral walls of the external container.
Bailey, also drawn to a thermal storage assembly, teaches the storage module (9, shown in figure 1) is arranged against the longitudinal wall (shown in figure 1, wherein the thermal mass (9) is situated against three walls of the container). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Powers with the storage module being arranged against the other of the longitudinal lateral walls of the external container, as taught by Bailey, the motivation being to increase stability of the thermal mass or to create additional room within the external container for ease of maintenance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Publication entitled “Determination of Young’s modulus of silica aerogels using holographic interferometry” discloses a Young’s Modulus for a silica aerogel.

See Table 1:
[AltContent: oval]
    PNG
    media_image4.png
    333
    803
    media_image4.png
    Greyscale


U.S. Pg. Pub. No. 20180169937 to Jones discloses a Young’s Modulus for paraffin wax being “paraffin wax with a Young's Modulus of 0.061 GPa”, ¶ [22] .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763